This appeal is prosecuted from a judgment of the court below on a promissory note. Plaintiff in error fails to set out in his brief the specifications of error complained of, separately set forth and numbered, and argument and authorities relied on, as is required by rule 25 (38 Okla. x, 95 P. viii). He argues certain propositions of law in his brief; but we are unable to determine from his brief, in the absence of any specifications of error, whether such propositions of law arose upon any action of the court below to which exceptions have been duly saved, to be presented to this court on appeal. It has been held repeatedly that, where the foregoing rule is not *Page 233 
complied with in the brief of plaintiff in error, the appeal will be dismissed. Eiklor v. Badger, 25 Okla. 853,108 P. 359; Mahaney v. Union Inv. Co., 23 Okla. 533, 101 P. 1054.
The proceeding in error is dismissed.
All the Justices concur.